DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election of Invention I (Claims 1-8) without traverse in the reply filed on 12/14/2020 is acknowledged. Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected device/method claim (Invention II).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1-5 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Roberts et al. (US publication 2018/0323199 A1), hereinafter referred to as Roberts199.

Regarding claim 1, Roberts199 teaches a memory device (fig. 1-5 and related text) comprising: a plurality of bit lines (sense line, [0067], fig. 1) extending through a stack of alternating memory layers (14, [0060]) and dielectric layers (12, [0060]), each of the memory layers comprising a first word line (26/27 on left side of sense line, [0062, fig. 1) having a first side (right) adjacent a first side of the plurality of bit lines and a second side (left) opposite the first side (fig. 1), a second word line (26/27 on right side of sense line) having a first side (left) adjacent a second side (right) of the plurality of bit lines and a second side opposite the first side (fig. 1), at least one first capacitor (34 on left side of sense line, [0065]) adjacent the second side of the first word line, and at least one second capacitor (34 on right side of sense line) adjacent the second side of the second word line (fig. 1).
Regarding claim 2, Roberts199 teaches further comprising at least one first word line contact in electrical communication with the first word line and at least one second word line contact in electrical communication with the second word line (via contacts 97 are in electrical communication with the first word line and the second word line, [0064], fig. 5).
Regarding claim 3, Roberts199 teaches wherein the at least one first word line contact and the at least one second word line contact extend through the alternating memory layers and dielectric layers a distance sufficient to terminate at one of the first word line or second word line, respectively (fig. 5).
Regarding claim 4, Roberts199 teaches wherein the plurality of bit lines comprise one or more of WSi, WN, or W ([0067]).
Regarding claim 5, Roberts199 teaches wherein the at least one first capacitor and the at least one second capacitor independently comprise one or more of a high-k dielectric material ([0065]) or a metal layer comprising one or more of copper (Cu), cobalt (Co), tungsten (W), aluminum (Al), ruthenium (Ru), iridium (Ir), molybdenum (Mo), platinum (Pt), tantalum (Ta), titanium (Ti), or rhodium (Rh).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts199, as applied to claim 1 above, and further in view of Schlosser (US publication 2008/0102578 A1), hereinafter referred to as Schlosser578.

Regarding claim 6, Roberts199 discloses all the limitations of claim 1 as discussed above on which this claim depends.
Roberts199 does not explicitly teach wherein the first word line and the second word line independently comprise one or more of a gate oxide layer or a word line metal layer.
Schlosser578 teaches wherein word line comprises one or more of a gate oxide layer or a word line metal layer ([0040-0042]).

Regarding claim 7, Schlosser578 teaches wherein the gate oxide layer comprises one or more of silicon oxynitride (SiON), silicon oxide (SiO) ([0040-0042]), or a high-k dielectric material.
Regarding claim 8, Schlosser578 teaches wherein the word line metal layer comprises one or more of copper (Cu), cobalt (Co), tungsten (W) ([0042]), aluminum (Al), ruthenium (Ru), iridium (Ir), molybdenum (Mo), platinum (Pt), tantalum (Ta), titanium (Ti), or rhodium (Rh).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

This is a provisional nonstatutory obviousness-type double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1-8 are provisionally rejected on the ground of obviousness-type nonstatutory double patenting as being unpatentable over claims (dated 2/3/2020) of copending U.S. Patent Application No. 16/779830.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828